OPINION MOISE, Justice. Defendant-Appellant seeks review herein of the denial by the trial court of his petition filed pursuant to Rule 93 (§ 21-1-1 (93), N.M.S.A.1953). The only question presented for our consideration is whether the evidence is substantial to support the court’s finding that defendant’s guilty plea was entered knowingly and voluntarily. We have examined the record and conclude that the findings are supported by the evidence. Under our decisions, findings so supported are conclusive on appeal. Smith v. State, 79 N.M. 450, 444 P.2d 961 (1968); State v. Simien, 78 N.M. 709, 437 P.2d 708 (1968). The judgment should be affirmed. It is so ordered. NOBLE, C. J., and TACKETT, J., concur.